IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                      §
PETITION OF GREGORY K.                    § No. 401, 2016
TRENTON, III FOR A WRIT                   §
OF MANDAMUS.1                             §

                               Submitted: August 23, 2016
                                Decided: September 8, 2016

                                          ORDER

         This 8th day of September 2016, it appears to the Court that:

         (1)    On August 4, 2016, the petitioner filed a petition for issuance of a writ

of mandamus to the Division of Child Support Enforcement. The Senior Court

Clerk issued a notice directing the appellant to show cause why this petition should

not be dismissed for this Court’s lack of jurisdiction to issue a writ of mandamus to

the Division of Child Support Enforcement.                The notice to show cause was

returned to the Court with a new address and a note that the forwarding time had

expired.

         (2)    On August 10, 2016, the notice to show cause was sent by first class

mail to the new address. The appellant has not responded to the notice to show

cause within the required ten-day period and therefore dismissal of this appeal is

deemed to be unopposed.



1
    The Court previously assigned a pseudonym to the petitioner under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice




                                       2